Title: To Thomas Jefferson from James Leander Cathcart, 12 August 1805
From: Cathcart, James Leander
To: Jefferson, Thomas


                  
                     Sir,
                     Washington, August 12th. 1805—
                  
                  Vicissitude marks all human events!! born in the expectation of a genteel competency, and nursed in the lap of luxury and ease, I found myself at an early period of my life wholly disappointed by a train of unfortunate events which prudence could not evade, nor human foresight control, which joined to the liberality of a generous but too improvident father, obliged me to choose the Ocean as a Theatre of action most likely to supply my present wants, and to open the way to future preferment; I was induced to this determination by a pride that scorn’d to live in dependence upon relations, and the Consideration that whatever would be saved from the wreck of my Father’s fortune would devolve upon my eldest brother by right of inheritance.
                  I was captured by the Algerines in 1785, and remained in Captivity until 1796. I arrived at the first situation that a Christian in that Country could aspire to, and had it in my power to counteract the political views of Great Britain, France and Spain and in direct opposition to their Agents founded the basis of my Country’s peace with that Regency, and obtained a Truce with Tunis for eight months by my own influence, I returned to the United States with some property vested in a Vessel which was detained seven months in Cadiz by the Spaniards and was ultimately condemned in Almeria bay; this disaster envolved consequences ruinous to my private concerns and has envolved me in a debt of dollars 3,383 20/100 which is now placed to my debit on the books of the Treasury and which I am unable to pay previous to my recovering damages from the Spanish Government or the Underwriters, I therefore crave the indulgence to be permitted to let the said sum continue on the books of the Treasury in the same manner it has done since 1797, pledging myself to reimburse the United States out of the first proceeds that may be recovered on account of the detention and capture of said Vessel.
                  When I returned to the United States after an absence of more than eleven years, I found my former connections, and those disposed to render me service, either dead or dispersed, and consequently had to form others, The honorable testimonials of the zeal and fidelity displayed through the whole course of the Negotiation with Algiers, of which I was the bearer, having emanated from the most respectable authority induced me to leave the command of my own Vessel to solicit a command in our then infant Navy, which I would have easily obtained had not the Secretary of State at that period been interested for the promotion of a kinsman, I however was appointed one of the Consuls resident in Barbary, my conduct in that capacity is known, and needs no comment; I have now returned the second time after an absence of more than six years and find myself nearly in the same situation that I was in when I returned last.
                  Many of my particular friends have expressed their surprize that I was not appointed Consul at Algiers in the first instance; In reply I have only to observe that Mr O Brien played a double role, I trusted that my former services would recommend me, he confided in the same species of intrigue which has prevented me from being received in that Regency, since, which joined to a suspicion that originated with and was insidiously circulated by him, that I was capable of sacrificeing the interest of my Country to the emolument of the Dey, which naturally would include my own, prevented my appointment at that period; Conscious that no act of my life merited so unjust a suspicion I treated the insinuation and its author with merited contempt, but in conversation with a gentleman high in Office (Oliver Wolcott Esqr.) I found that the misrepresentations of my enemies had gained more credit than I was aware of; Mr. Wolcott seemed to consider the peace with Algiers as altogether exorbitant and inexpedient, and by some indirect inferences gave me to understand that I was considered to be more the Agent of Algiers than the friend of my Country, my temper naturally repelant and impatient of the least indignity occasioned my contradicting the insinuation with some warmth, but altho’ that gentleman disavowed his having intended any personal censure I found that my want of complacency had injured me considerably; had that gentleman considered the National disadvantages that we labor’d under at the time our Negotiation commenced and our Treaty with that Regency was concluded, he probably would have drawn a more favorable conclusion, We were without one Vessel of War afloat, had more than one hundred Citizens in captivity, our funds for carrying the Treaty into effect was composed of a species of credit which could not be converted immediately into cash, and the Agents of the greatest powers of Europe were continually awakening the Deys suspicions even after the Treaty was concluded; the expediency of the measure was dictated by the orders of Government and founded on the consideration that the United States enjoying an extensive commerce unprotected by one Vessel of War, were continually exposed to the excursions of the Barbary Cruisers when ever the great powers of Europe from political motives thought proper to induce the Queen of Portugal to withdraw her force from the Streights mouth, exclusive of the melancholy proof of this assertion already experienced in 1793, We were not ignorant that Great Britain has always sufficient weight in the Cabinet of Portugal to secure to herself the commission of any act that would promote her interest without injuring that of Portugal, and it is natural to suppose that even before we enjoyed the trade of the Mediterranean, that the British as well as the other commercial Nations of Europe viewed our increasing commerce with the jealousy of a rival; The correspondence of Colonel Humphreys and Mr. Barlow and several others deposited in the department of State, My conduct since, and the enclosed demand of the Dey, which was reduced to 642,000 dollars by my exertions will absolve me from any imputation injurious to my character, it is however worthy of remark that both Nations at different periods wished me to be placed in some situation for the most opposite purposes, and that by a concatenation of visible intrigue and perfidy I am deprived of the means of maintaining and educating my family in the sphere of life which I conceive they are entitled to.
                  I have ultimately settled my Accounts at the Treasury and have received a small balance which was due to me, it is sufficient to prevent my family from immediate want, but as I have the ambition to believe that my former services do not render me entirely unworthy of your patronage I take the liberty to solicit it, and to trouble you with this retrospect; the egotism inseperable from such a detail I hope will be excuseable as it is authorized in some measure by the following paragraph transcribed from Mr. Madison’s letter to me of the 26th. December 1803, in answer to my solicitation for future employ.
                  “The President has not fix’d upon a person as Consul for Tunis; but when the appointment takes place as the occasion would not invite nor circumstances justify any reference to yourself of a nature to wound your sensibility, you may dismiss every apprehension on that subject. On the subject of future Office, it is impossible to say any thing precise, but whenever a proper occasion shall arise, you will be remembered and your talents and claims be fairly compared with the pretensions of others.”
                  In Mr. Madison’s letter to me of the 16th. July 1803 he says
                  “The President has thought proper to place the powers formerly vested in you, in the hands of Mr. Lear. It is by no means meant that you should consider this change as a disapprobation of your former Conduct which has been marked with zeal and fidelity, or that the circumstance on which it is founded is at all attributable to your own fault.”
                  In every instance I have been treated by that gentleman with delicacy and respect, and am assured that any information which you may require from him relative to me will tend to my advantage.
                  It would be presumption in me to dictate the measure of your favor even if a proper occasion presented, being sensible that you will not place me in a worse situation than those I have already filled, in whatever line you may think my services can be most useful to my Country, neither difficulty nor personal inconvenience will prevent me from accepting the appointment, nor will the most imminent danger deter me from endeavoring to fulfil the duties of my Office to the utmost extent of my ability.
                  I have the honor to continue with the most respectful esteem Sir, Your Excellency’s Most devoted and Obedient Servant
                  
                     James Leander Cathcart 
                     
                  
               